Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination. 

Allowable Subject Matter
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or suggest all of the limitations of independent claim 1.  Specifically, none of the prior art of record, especially closest prior art reference Bramanti et al. (US Pub. No. 2019/0312136 A1), teach the semiconductor device comprising the channel having a length from the drain to the source which is less than or equal to an electron mean free path of the channel, and a first gate comprising two arms wherein each arm has a periodic profile along an edge of the channel and the periodic profiles of each arm are offset from each other such that a distance between the arms is constant, as recited in claim 1.  
Dependent claims 2-18 are allowable because they are dependent from allowable independent claim 1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/4/2021